157 U.S. 271 (1895)
WAILES
v.
SMITH.
No. 872.
Supreme Court of United States.
Submitted March 4, 1895.
Decided March 25, 1895.
ERROR TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
*275 Mr. John Prentiss Poe, Attorney General of the State of Maryland, for the motion.
Mr. John T. Morgan opposing.
MR. JUSTICE WHITE, after stating the case, delivered the opinion of the court.
Without considering the effect of the act of the General Assembly of 1894, and of the receipt by the plaintiff in error of the money therein appropriated, we think it clear that the motion to dismiss must prevail. The judgment of the Court of Appeals of Maryland proceeded upon the theory that there was no ministerial duty resting on the Comptroller to draw a warrant in favor of the plaintiff in error, because no appropriation had been made by the General Assembly for the payment of his claim. This conclusion was clearly decisive of the whole controversy and involved no issue of which we have jurisdiction. Even if the act of 1878, upon which the plaintiff *276 in error relies, would, under ordinary circumstances, have authorized the Comptroller to deduct from any sum paid to the State by the Federal government in consequence of his exertions the amount of the stipulated compensation, that authority would have had no application to the amount collected by the State as a repayment by the United States of the "Direct Tax." By the terms of the act of Congress the authority to do this was denied. The money therefore passed to the State with the express obligation not to make this deduction, and the State's acceptance clearly bound her to the condition imposed; she could not accept the gift, and at the same time repudiate the condition. Thus the act of acceptance abrogated whatever authority might have otherwise existed to deduct commissions. If the collection was not made by the plaintiff in error, of course he was entitled to no commission under his contract. If the collection was made by him under his contract, the conditions which were imposed by Congress, and by assent to which alone the money was collected, prevent his asserting any right to compensation out of the fund, or averring the existence of any contract requiring the State to deduct his commission from the amount collected. As the State, when she took the money, was bound by the condition upon which the payment was made, so the plaintiff in error, if he made the collection, is equally bound thereby. This conclusion applies even if it be conceded that the State was under contract to pay from her treasury the amount of commission claimed. There being no substantial basis for the contention that the plaintiff has a contract right to be paid a commission out of the fund which the State has received from the Federal government, he is entitled to compensation, if so entitled at all, only out of the general funds of the State.
The finding of the Maryland Court of Appeals, that there was no fund in the state treasury upon which the Comptroller could lawfully draw his warrant, because there had been no appropriation made by the state legislature for the payment of the commissions here claimed, was decisive of the case and involved no Federal question. Chouteau v. Gibson, 111 U.S. 200; Detroit City Railway Co. v. Guthard, 114 U.S. 133.
Dismissed.